Citation Nr: 9931620	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  91-50 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depression with a history of anxiety disorder.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1944 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
July 1992, February 1994, March 1996, January 1997, and 
October 1997, but was remanded on each of these occasions for 
either additional evidentiary development, or to insure that 
the veteran was afforded due process of law.  The October 
1997 remand requested that the RO schedule the veteran for a 
psychiatric examination.  Although the veteran reported for 
the examination, he indicated that his frailty precluded him 
from completing the psychological testing necessary for the 
examiner to reach the diagnoses and express the opinions 
requested by the Board.  Therefore, as all the development 
requested in October 1997 has been completed that is possible 
to complete, the Board will continue its review of the 
veteran's claims.  


FINDING OF FACT

The veteran's major depression with a history of anxiety 
disorder is productive of symptomatology that renders him 
demonstrably unable to obtain or retain employment.  




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for major 
depression with a history of anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Code 9400, 9405 (1996); 38 C.F.R. §§ 4.7, 4.130, Codes 9400, 
9434 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for a 
psychoneurosis, conversion, hysteria, manifested by 
exaggerated symptoms was established in an October 1944 
rating decision.  A 10 percent evaluation was established for 
this disability.  An October 1962 rating decision 
characterized the veteran's disability as psychoneurosis, 
anxiety reaction, and continued the 10 percent evaluation.  
In an August 1983 rating decision, the veteran's disability 
was characterized as generalized anxiety disorder with 
depression, and the evaluation was increased to 30 percent.  
The 30 percent evaluation remained in effect until the 
receipt of the March 1990 claim which initiated the present 
action.  A February 1993 rating decision increased the 
evaluation to the current 50 percent rating.  

After the veteran submitted his claim for entitlement to an 
increased rating, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including 
generalized anxiety disorder.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9400.  These regulations became effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, the 
Board also notes that a portion of the appeal period predates 
November 7, 1996.  The new regulations may not be applied in 
the evaluation of the veteran's claim until the date they 
became effective, which in this case is November 7, 1996.  
Rhodan v. West, Vet. App. 55, 57 (1998).  The RO has 
considered both the old and new regulations.  Therefore, the 
Board will review the veteran's claim under the regulations 
in effect both before and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to generalized anxiety disorder or depression, then a 100 
percent evaluation is warranted.  38 C.F.R. § 4.132, Code 
9400, 9405 (1996).

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of generalized 
anxiety disorder or depression, a 70 percent evaluation is 
warranted.  Generalized anxiety disorder or depression which 
results in considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and considerable industrial impairment is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.132, Code 
9400, 9405 (1996).  

Under the regulations currently in effect, the veteran's 
disability may be evaluated under the rating codes for 
generalized anxiety disorder, or a major depressive disorder.  
38 C.F.R. § 4.130, Codes 9400, 9434.  Each of these 
disabilities is evaluated under the general rating formula 
for mental disorders.  Under this formula, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Codes 9400, 9434.  

The evidence for consideration includes the report of the 
veteran's hospitalization at a VA facility in March 1990.  He 
was noted to have a history of a major depression, recurrent, 
and dependent personality disorder, with multiple psychiatric 
hospitalizations.  He complained of increasing crying spells, 
middle insomnia, anhedonia, and suicidal ideation over the 
past month.  On examination, the veteran defined his mood as 
anxious and nervous.  He had abrupt changes between 
tearfulness and smiling.  He denied homicidal ideation, 
current suicidal ideation, and hallucinations.  He seemed 
slightly delusional.  His memory was altered, and his 
concentration was poor.  During the first part of the 
veteran's hospitalization, his episodic crying spells and 
insomnia were not reduced, so his medication was increased.  
He showed gradual improvement, and was eventually discharged 
to home.  His score on the Global Assessment of Functioning 
(GAF) was 60 on admission, and 80 at discharge.  The 
discharge diagnoses included recurrent major depression, 
dysthymia, and dependent personality disorder. 

VA treatment records from May 1990 show that the veteran was 
worried about his wife's illness.  On examination, he 
appeared serious and worried, but conveyed a sense of resolve 
to cope.  He was not psychotic.  The assessment was major 
depression with psychotic features, currently stable.  The 
veteran was seen again for his disability in July 1990 and 
October 1990, and was again noted to be stable.  

VA treatment records dated September 1991 state that the 
veteran had become more anxious and tearful.  Medication had 
helped contain his depression and shakiness, but he was still 
emotional and irritable.  On examination, the veteran was 
tearful and distraught with a broad affect.  He did not have 
any delusions.  The assessment was severe depression.  He did 
not want hospitalization, and was not commitable.

The veteran was afforded a VA psychiatric examination in 
November 1991.  The 1990 hospitalization was noted.  The 
veteran complained that he remained depressed, but not as 
badly depressed.  On mental status examination, he was 
moderately depressed.  He tended to have a very dependent 
outlook, and was extremely somatic.  He was mildly anxious, 
but not psychotic.  The impression was major depression, 
recurrent, and dependent personality disorder.  

The veteran appeared at a hearing before the hearing officer 
at the RO in September 1991.  The veteran began to cry during 
the hearing.  He testified that he could hear voices.  He 
noted that he took medication for his disability.  His only 
daily activities were watching television and walking to the 
mail box.  He indicated that his memory was not very good.  
The veteran said that he still drove a car on occasion, and 
that he would also go fishing.  He would sometimes experience 
insomnia, and had three or four crying spells a month.  The 
veteran still handled the finances for his family.  See 
Transcript. 

VA treatment records dated through August 1992 show that the 
veteran continued to be seen for his depression.  August 1992 
records state that the veteran has depression, but was doing 
well. 

The veteran underwent a VA psychiatric examination in 
September 1992.  He stated that he was receiving treatment 
from the VA for his psychiatric disability.  He said his 
depression had been worse, and that he stayed to himself as 
much as possible, left the house relatively little, and had 
few regular activities.  He said that he slept poorly, was 
more irritable, and had little interest in things he had 
previously enjoyed besides watching baseball.  He had not 
been able to work for years, and only did minor chores around 
the house.  On examination, the veteran appeared alert and 
tense, and became tearful at times when describing his 
symptoms.  Verbal productivity, orientation, memory, insight, 
and judgment appeared adequate.  The  diagnosis was major 
depression, previously diagnosed generalized disorder with 
depression. 

The veteran was hospitalized for various physical and mental 
illnesses at a VA facility in October 1993.  His complaints 
included increased upsettings over the past three to four 
weeks.  He was extremely unsteady, but it became apparent the 
day following the hospital admission that the veteran was 
completely functional, and that his ataxia was for the 
benefit of the hospital staff.  He was completely steady when 
sitting in bed with just one toe on the ground.  A psychiatry 
consultation noted that the veteran carried diagnoses of 
dependent personality disorder and mixed personality 
disorder.  He was admitted with somatic complaints, but was 
not depressed.  A psychiatric admission was not recommended 
for when the veteran was medically cleared.  The discharge 
diagnoses included depression with hysterical features, 
dependent personality disorder, and mixed personality 
disorder.  

VA treatment records dated from November 1993 to January 1994 
show that the veteran continued to be followed for a variety 
of disabilities, including dysthymia.  January 1994 records 
note that the veteran believed his mood had worsened. 

At a VA psychiatric examination conducted in November 1994, 
the veteran complained that he was worried about his wife, 
and that he felt nervous all the time.  His sleep was up and 
down.  He did not believe that he could function properly, 
and thought that he was in declining health.  On examination, 
the veteran mumbled some, and seemed to have a speech 
impediment.  He was moderately anxious.  He did have mild 
depression and mild psychomotor retardation.  He was 
oriented, alert, and not confused.  He did not have 
hallucinations, delusions, paranoia, or ideas of reference.  
The diagnoses included dysthymic disorder, passive dependent 
personality disorder, and history of conversion disorder.  

VA treatment records dated from 1994 through May 1996 show 
that the veteran was followed for a variety of disabilities, 
including his depression.  He underwent an additional VA 
psychiatric examination in June 1996.  The veteran gave a 
long history of psychiatric symptoms with depression, crying 
spells, sleep disorder, and irritability.  On examination, 
his orientation, memory, insight, and judgment appeared 
adequate.  His GAF was estimated to be 45.  The examiner 
opined that his symptoms were attributable to his service 
connected disability, and not the nonservice connected 
personality disorder.  

At a February 1997 VA psychiatric examination, the veteran 
reported that he frequently cried, and this was verified by 
his wife.  He was not really sure why this occurred, and his 
periods of crying would last only a few minutes before 
ending.  The examiner said that when it was investigated 
further, these episodes seemed to occur spontaneously, but 
did not constitute evidence of a depressed mood.  The 
veteran's wife stated that he did not demonstrate many 
problems with his mood in general, other than his crying 
spells.  On examination, the veteran was alert, cooperative, 
pleasant, and smiling.  There were no loose associations or 
flight of ideas.  His mood was pleasant, and his affect 
appropriate.  There were no delusions, hallucinations, or 
ideas of reference or suspiciousness.  He was oriented as to 
person and place, but was unable to give the correct day of 
the week or year.  His memory was impaired, and his insight 
and judgment were marginal at best.  The diagnoses were 
history of a major depression, dependent personality 
disorder, and dementia without psychosis.  The examiner 
opined that the veteran did not exhibit symptoms of a major 
depression.  The past treatment for this disability was 
noted, but the veteran was currently asymptomatic and 
receiving no treatment for depression.  Therefore, there was 
no present disability from "major depression with anxiety".  
The veteran's personality disorder manifested itself with 
dependence and hysterical behavior, which was documented in 
his medical record.  The personality disorder did result in a 
degree of social and industrial impairment.  In addition, the 
veteran had a dementia that precluded him from being 
employed, and was responsible for his crying spells.  In 
summary, the psychiatric disability from his service 
connected major depression was zero, while the disability 
from his personality disorder and dementia resulted in a GAF 
of 45.  

The veteran underwent a VA social and industrial survey in 
April 1997.  The VA social worker stated that the veteran had 
depression, anxiety, irritability, and frequent crying 
spells, all of which would make maintaining employment an 
impossibility.  

The veteran was afforded a VA psychiatric examination in 
February 1998.  His medical history was noted, as well as the 
finding of the February 1997 examiner that the veteran did 
not have any apparent disability from his depression.  On 
examination, the veteran was cooperative and pleasant, but 
gave little history.  His family indicated continuing 
symptoms of depression, anxiety, and irritability, which they 
said had become worse the past one or two years in addition 
to his increasing problems with recent memory and 
concentration.  They said that the veteran was treated with 
medications, but that this apparently had only minimal to 
moderate affects on his symptoms.  They added that the 
veteran remained home most of the time, had frequent crying 
spells, periods of agitation and irritability, and frequent 
marked sleep disturbance.  On examination, the veteran was 
alert, pleasant, and tense.  He attempted to answer the 
questions, but could give little information correctly beyond 
his age.  The veteran indicated that he was aware of his 
cognitive difficulties, but his insight and judgment appeared 
impaired.  The veteran declined psychological testing due to 
his frailty.  Therefore, the diagnosis and the GAF were 
deferred.  A July 1998 addendum to the February 1998 
examination states that without additional testing, the 
opinions requested by the October 1997 remand could not be 
provided.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to a 100 
percent evaluation is merited under the regulations in effect 
prior to November 7, 1996.  Initially, the Board notes that 
the veteran's case represents a complex situation, and that 
his symptomatology has been attributed to disabilities that 
are both service connected and nonservice connected.  
Furthermore, the veteran was either unwilling or unable to 
complete the February 1998 testing required to ascertain 
whether or not his current symptomatology was the result of 
his service connected disability, or due to his nonservice 
connected personality disorder and dementia.  

The evidence indicates that the veteran's symptomatology has 
gradually increased in severity since his hospitalization in 
March 1990.  A February 1997 VA examination stated that none 
of the veteran's current symptomatology were attributable to 
his service connected disability, but rather were due to 
nonservice connected personality disorder and dementia.  
However, this stands in direct contrast to a VA examination 
conducted just eight months prior to this one.  The June 1996 
VA psychiatric examination shows that the veteran had 
depression, crying spells, sleep disorder, and irritability 
due to his service connected disability, with a GAF of 45.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 41-
50 rating indicates serious symptoms, or any serious 
impairment in social, occupational, or school functioning, 
such as no friends or unable to keep a job.  Ibid.  
Furthermore, a VA social and industrial survey conducted in 
April 1997 stated that the veteran's depression, anxiety, 
irritability, and frequent crying spells would make 
maintaining employment an impossibility.  Finally, the 
February 1998 VA examination noted that the veteran remained 
home most of the time with frequent crying spells, agitation, 
irritability, and marked sleep disturbance.  He could provide 
little information beyond his age.  The Board believes that 
the most relevant of these findings concern the veteran's 
inability to be employed.  

The Board notes that either of the provisions of 38 C.F.R. 
§ 4.132, Code 9400, 9405 (1996) provide an independent basis 
for a 100 percent evaluation.  See Richard v. Brown, 9 Vet. 
App. 266 (1996); also Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  One of the provisions is for the veteran to be 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Code 9400, 9405 (1996).  The GAF of 45 assigned at 
the June 1996 VA examination represents a symptomatology that 
includes being unable to keep a job, and the April 1997 
Social and Industrial survey also indicated that the veteran 
is unemployable due to symptoms including depression and 
anxiety, which are the veteran's service connected 
disabilities.  These findings meet the criteria of being 
demonstrably unable to obtain or retain employment contained 
in the symptomatology for a 100 percent evaluation in 
38 C.F.R. § 4.132, Code 9400, 9405 (1996).  Therefore, as one 
of the independent criteria have been met, entitlement to a 
100 percent evaluation is merited.  The Board has resolved 
all reasonable doubt in favor of the veteran in reaching this 
decision.  38 U.S.C.A. § 5107.  

Due to the decision of the Board to award a 100 percent 
evaluation for the veteran's major depression with a history 
of anxiety disorder, and due to the provisions of 38 C.F.R. 
§ 4.16(c) which, under Karnas, remain applicable in this 
case, the issue of entitlement to a 100 percent evaluation 
for individual unemployability is moot.  Further discussion 
of this issue is not required. 


ORDER

Entitlement to a 100 percent schedular evaluation for major 
depression with a history of anxiety disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

